*741Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered September 8, 2004, convicting him of attempted robbery in the second degree, assault in the second degree, and robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence at trial demonstrated that the two incidents for which the defendant was charged were sufficiently alike to establish a modus operandi (see People v Beam, 57 NY2d 241 [1982]; People v Dockery, 215 AD2d 497 [1995]; People v Jason, 190 AD2d 689 [1993]). Accordingly, the prosecutor properly commented on the similarities of the two incidents in his summation (see People v Dockery, supra; People v Jason, supra).
The defendant’s remaining contention regarding the duration of the order of protection issued against him is unpreserved for appellate review. Ritter, J.E, Santucci, Skelos and Dickerson, JJ., concur.